Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 15/520451, now abandoned, filed April 20, 2022, which is a national stage application of PCT/US2015/058806, filed November 3, 2015, which claims benefit of provisional application 62/074878, filed November 4, 2014.  Claims 1-23 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted December 18, 2020, is acknowledged wherein claims 1-11 are amended and new claims 14-23 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of treating the diseases recited in the claims including episodic ataxia, spinocerebellar ataxia type 13, long QT syndrome, Brugada syndrome, hyperkalemic periodic paralysis, and potassium aggravated myotonia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of treating a condition using a therapeutic agent.  In order to be enabled for the full scope of the claims, the disclosure must in fact provide adequate guidance for one skilled in the art to practice the claimed method for the full scope of subjects encompassed by the claimed population.
	The state of the prior art:  Ion channels are a wide, diverse class of proteins performing many functions in the body.  Dysfunction of ion channels, for example as a result of their absence or inoperability, is implicated in various different pathological conditions.  For example, the nicotinic acetylcholine receptor is an ion channel involved in schizophrenia, (Boggs et al., reference of record in PTO-1449) macromolecular ion channels are implicated in cardiac arrhythmias, (Heijman et al., of record in PTO-1449) and decreased Kir4.1 ion channel function is involved in Huntington’s disease. (Tong et al., of record in PTO-1449) Because of the diversity of ion channels and their various effects, the prior art does not disclose any universal method of modifying ion channels, or any single therapeutic agent that can universally correct ion channel defects.
	Episodic ataxia, spinocerebellar ataxia type 13, long QT syndrome, Brugada syndrome, hyperkalemic periodic paralysis, and potassium aggravated myotonia are all conditions related to different defects in different potassium channels.  They are not recognized in the art as being specifically connected to a single biological mechanism or treatable by a single method.
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  Because of the diversity of ion channels and their involvement in many different disease states in different cells, they cannot be regarded as sharing enough common properties to allow one skilled in the art to generalize treatment methods for one ion channel related disease to other diseases arising from deficits in different ion channels.  It is unclear that increasing the flow of potassium ions through a membrane would actually treat all of the recited conditions.  According to Feil et al. and Strupp et al. (References cited in PTO-1449) episodic ataxia type 2 is treated with the potassium channel blocker 4-aminopyridine.  If blockade of a potassium channel is used to treat this condition, increasing the flow of potassium ions would not be expected to be effective.  According to Tudor et al. (Reference cited in PTO-1449) Amphotericin B actually prolongs the QT interval and would be expected to be counterproductive in long QT syndrome.
Additionally, the evidence of record in the art suggests that it is unclear what the actual mechanism of Amphotericin B membrane permeabilization is.  Hsu et al. (Reference included with PTO-1449) suggests, based on voltage clamp experiments, that rather than a general pore-forming effect, amphotericin B acts on canine kidney cells by modifying the activity of endogenous potassium channels to increase the amount of time that the channels are open.  With respect to its pore-forming ability, Cohen et al. (Reference included with PTO-8914492) discloses that amphotericin B can produce two different types of channels with different selectivities at different concentrations.  Therefore it is possible that macrolide antibiotics would have different effects on different cell types or ion channels, making it difficult to generalize their effect to all pathological conditions.

	The Breadth of the claims:  The claimed invention covers methods of treating a wide variety of different patients suffering from different conditions, with the only commonality being the use of a polyene macrolide to substitute for the ion channel
	The amount of direction or guidance presented:  While the specification makes mention of ion channels in general, it is clearly primarily directed to methods of treating cystic fibrosis, a disease resulting from mutation of the cystic fibrosis transmembrane receptor, an anion channel expressed in various tissues, but most significantly in the lung.  This is illustrated by the “Background of the Invention” section on pp. 1-2 of the specification which is entirely devoted to cystic fibrosis and the CTFR ion channel, or lines 9-29 on p. 5 of the specification which discuss yeast Trk potassium channels and the CTFR chloride channel.  The therapeutic agent used in the claimed method is a polyene macrolide such as amphotericin B which functions by forming pores in cell membranes, allowing anions to leak through membranes where their normal traffic would be restricted by dysfunction of the CTFR protein.  While the specification states that a long list of other diseases can be treated in this manner, it is unclear how this result can be generalized to all other ion channels.  For example, deficiencies of ion channels selective for different ions besides chloride may be affected differently.  Additionally, ion channels responsible for activation of neurons or muscle cells must be more tightly controlled and their functions cannot be duplicated by forming nonspecific pores in a cell membrane.  Therefore one skilled in the art would not regard the disclosure of methods of treating cystic fibrosis to provide guidance for correcting all possible defects of ion channels.
The presence or absence of working examples: The disclosure does not provide any working examples, though a study of isolated human lung epithelia provides evidence that amphotericin B can correct deficiency in CTFR.  The specification additionally discloses results showing that amphotericin B can restore cell growth in potassium channel deficient yeast by substituting for the potassium channel.  In both of these cases the macrolide is correcting a defect that can easily be explained as the inability of a certain ion (chloride or potassium) to cross a cell membrane.  These examples do not provide evidence that nonspecific ion channels produced by a macrolide antibiotic would correct defects in the more complex regulation of ion gradients in neurons or muscle cells, for example.
The quantity of experimentation necessary:  In order to practice the full scope of the invention as claimed, one of ordinary skill in the art would have to develop methods of treating all of the various claimed conditions.  In view of the wide variety of ion channels and their diverse functions and regulation, there would be no expectation that the disclosed methods for restoring dysfunctional CFTR chloride conductance in lung epithelia could be generalized to other ion channels in other tissues.  Therefore one skilled in the art would face an undue burden of unpredictable experimentation in order to practice the invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for treating diseases other than cystic fibrosis.

Conclusion
No claims are allowed in this action.  This is a continuation of applicant's earlier Application No. 15/520452.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        10/20/2022